DETAILED ACTION
Response to Amendment
This final office action regarding application 16/399,842 filed April 30, 2019, is in response to the applicants arguments and amendments filed March 8, 2022. Claims 1-3, 5, 7-10, 12 and 14 have been amended. Claim 13 has been cancelled.  Claims 8-11 remain withdrawn. Claims 16-21 are new. Claims 1-7, and 12-21 are currently pending and are addressed below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to claim and specification have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed December 9, 2021.  Applicants amendments to the specification have been deemed sufficient to overcome the previous drawing objection through the inclusion of item 160, therefore the objections are withdrawn.  Applicants amendments to the specification have been deemed sufficient to overcome the previous objections through the correction of minor informalities, therefore the objections are withdrawn. Applicants amendments to claim 1 have been deemed sufficient to overcome the previous objection through the correction of a minor typographical error, therefore the objection is withdrawn. Applicants amendments to the claims have been deemed sufficient and the arguments have been fully considered and deemed fully persuasive to overcome the previous 35 USC 101 rejections, therefore the rejections have been withdrawn. Applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC 102 and 103 rejections, therefore the rejections have been maintained with changes to reflect amendments. Additionally, applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

On pages 14-15 the applicant argues “Applicant submits that Al-Hamad does not teach the noted features of claim 1. In Al- Hamad, "the motion sensor data, such as accelerometer data, may be reconstructed in 310 so that a heading misalignment angle between the portable device and the cart may be calculated in 312." Al-Hamad, para. [0067]. However, Al-Hamad does not teach determining the cart acceleration using data of a first sensor and determining acceleration of a portable device using data of a second different sensor. As such, Al-Hamad does not teach "determining an acceleration of the device by analyzing sensor data of the first sensor, ... [and] determining an acceleration of the vehicle by analyzing sensor data of the second sensor," as recited in amended claim 1.”, the examiner respectfully disagrees. Al-Hamad teaches a system that uses a plurality of sensors (Paragraph [0038], “Smartphones, wearables or other similar portable devices may have embedded technology for sensing the motion dynamics of the device, and may have other sensors that provide related information. For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”) and is capable of analyzing data from all of these sensors in order to determine the respective accelerations of the vehicle and device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Al-Hamad (US-20180259350).

Regarding claim 1, Al-Hamad teaches a method comprising
sensing motions of a vehicle and a device on the vehicle by a plurality of sensors in the device (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
the plurality of sensors including a first sensor and a second sensor different from the first sensor (Paragraph [0038], “Smartphones, wearables or other similar portable devices may have embedded technology for sensing the motion dynamics of the device, and may have other sensors that provide related information. For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”)
the device being fixed with respect to the vehicle (Paragraph [0010], "wherein the portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart")
determining an acceleration of the device by analyzing sensor data of the first sensor (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the device having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
determining an acceleration of the vehicle by analyzing sensor data of the second sensor (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.") (Paragraph [0038], “For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”, here the system is analyzing the sensor data of a plurality of sensors including a second sensor in order to determine motion characteristics of the vehicle such as acceleration)
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
calculating a misalignment angle between a horizontal component of the first acceleration component and the first horizontal acceleration direction by analyzing an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.")
and positioning the vehicle using the sensor data of the first sensors based on the misalignment angle (Figure 1, step 116, “Provide Navigation Solution”, here the navigation solution which includes positioning the vehicle that is provided by the system includes the earlier calculated misalignment angle at step 110) (Paragraph [0040], “By identifying such components, it may be possible to adjust the sensor measurements to more accurately characterize the true motion of the cart and therefore to provide a more accurate navigation solution.”).

Regarding claim 2, Al-Hamad teaches the method as described above in claim 1, Al-Hamad further teaches wherein the first sensor of plurality of sensors includes a three axis gyroscope and a three axis accelerometer (Figure 4, Item 400, "Accelerometer Triad", "Gyroscope Triad”). 

Regarding claim 3, Al-Hamad teaches the method as described above in claims 1 and 2, Al-Hamad further teaches wherein the second sensor of the plurality of sensors includes a global positioning system sensor (Paragraph [0052], "Representative technologies that may be embodied by absolute navigational information module 222 include: (i) global navigation satellite system (GNSS) receiver such as global positioning system (GPS)"). 

Regarding claim 4, Al-Hamad teaches the method as described above in claim 1, Al-Hamad further teaches wherein the first acceleration component in the first direction of the device is indicative of a forward axis of the plurality of sensors (Paragraph [0088], "These and other suitable techniques may be used to determine the along-track axis of the platform to estimate heading misalignment angle of device 200.", here the system is capable of determining an along-track axis which is interpreted as being the forward axis)
the second acceleration component in the second direction of the device is indicative of a lateral axis of the plurality of sensors (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plane") (Figure 4, Item 400, "Accelerometer Triad").

Regarding claim 5, Al-Hamad teaches the method as described above in claim 1, Al-Hamad further teaches wherein extracting horizontal components of the acceleration of the device includes receiving a tilt direction of the first sensor the plurality of sensors with respect to a horizontal plane (Paragraph [0070], "As indicated, sensor data may be processed as desired, such as by employing a low pass filter for noise reduction. Further, accelerometer and gyroscope readings may be levelled using the roll and pitch angles values followed by removing the gravity value from the vertical accelerometer of the leveled data."¸ here the data may be processed as needed such as by using the roll and pitch angles which are interpreted as being a tilt direction)
and compensating the tilt direction to the first acceleration component and the second acceleration component to extract horizontal components of the first and second acceleration with respect to the horizontal plane (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform. Typically, measurements are integrated once for gyroscopes to yield orientation angles and twice for accelerometers to yield position of the device or platform incorporating the orientation angles. Thus, the measurements of gyroscopes will undergo a triple integration operation during the process of yielding position.", here the system is determining orientation angles) (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.", the system then compensates the components in order to get leveled horizontal components)

Regarding claim 6, Al-Hamad teaches the method as described above in claims 1 and 5, Al-Hamad further teaches further comprising applying a singular value decomposition to the horizontal components of the first and second acceleration component of the device (Paragraph [0087], "Before applying the PCA technique, the horizontal components are generated by levelling the acceleration data to the horizontal plan, then they are fed to the technique.") (Paragraph [0087], "The first stage in PCA is to standardize the data by subtracting the mean, and then singular value decomposition (SVD) is applied to get the eigenvectors of x-axis and y-axis.")
and applying the singular value decomposition to the first and second horizontal direction of the vehicle (Paragraph [0087], "Before applying the PCA technique, the horizontal components are generated by levelling the acceleration data to the horizontal plan, then they are fed to the technique.") (Paragraph [0087], "The first stage in PCA is to standardize the data by subtracting the mean, and then singular value decomposition (SVD) is applied to get the eigenvectors of x-axis and y-axis."). 

Regarding claim 12, Al-Hamad teaches a device comprising a plurality of sensors (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
configured to sense a motion of a vehicle and a motion of the device on the vehicle, the plurality of sensor including a first sensor and a second sensor different from the first sensor (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly") (Paragraph [0038], “Smartphones, wearables or other similar portable devices may have embedded technology for sensing the motion dynamics of the device, and may have other sensors that provide related information. For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”) (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform")
a processor, the processor receiving sensor data from the plurality of sensors; and the processor, in operation, capable of: receiving the sensor data sensed by the plurality of sensors (Paragraph [0011], “a processor configured to obtain the motion sensor data”)
analyzing sensor data of the first sensor to determine an acceleration of the device (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the device having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
analyzing sensor data of the second sensor to determine an acceleration of a vehicle associated with the device (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.") (Paragraph [0038], “For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”, here the system is analyzing the sensor data of a plurality of sensors including a second sensor in order to determine motion characteristics of the vehicle such as acceleration)
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction  the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component of the device (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction based on an amount of rotation between the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.")
positioning the vehicie using the sensor data of the first sensors based on the misalignment angle (Figure 1, step 116, “Provide Navigation Solution”, here the navigation solution which includes positioning the vehicle that is provided by the system includes the earlier calculated misalignment angle at step 110) (Paragraph [0040], “By identifying such components, it may be possible to adjust the sensor measurements to more accurately characterize the true motion of the cart and therefore to provide a more accurate navigation solution.”).

Regarding claim 14, Al-Hamad teaches a chipset comprising a processor, in operation, communicatively coupled to a plurality of sensors, the plurality of sensors including a first sensor and a second sensor different from the first sensor (Figure 2 shows a processor 202 connected to an external sensor 214 and an absolute navigational information module 222 and an internal sensor 212)
the processor capable of: receiving sensor data from the plurality of sensors coupled to the processor in the chipset (Paragraph [0011], “a processor configured to obtain the motion sensor data”) (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
analyzing sensor data of the first sensor to determine an acceleration of the chipset (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the chipset having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
analyzing sensor data of the second sensor to determine an acceleration of a vehicle associated with the chipset (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.") (Paragraph [0038], “For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”, here the system is analyzing the sensor data of a plurality of sensors including a second sensor in order to determine motion characteristics of the vehicle such as acceleration)
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction  the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the chipset from the first acceleration component in the first direction and the second acceleration component in the second direction (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
determining an angle formed between a horizontal component of the first acceleration component of the chipset and the first horizontal acceleration direction of the vehicle based on an amount of rotation between the horizontal component of the first acceleration component of the chipset and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.")
and positioning the vehicle using the sensor data of the first sensors based on the misalignment angle (Figure 1, step 116, “Provide Navigation Solution”, here the navigation solution which includes positioning the vehicle that is provided by the system includes the earlier calculated misalignment angle at step 110) (Paragraph [0040], “By identifying such components, it may be possible to adjust the sensor measurements to more accurately characterize the true motion of the cart and therefore to provide a more accurate navigation solution.”).

Regarding claim 15, Al-Hamad teaches the system as discussed above in claim 14 Al-Hamad further teaches wherein the chipset is included in an electronic device (Paragraph [0011], “The portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart, and wherein the cart is an apparatus propelled by on foot motion of a user. The portable device may have an integrated sensor assembly including at least one sensor configured to output data representing motion of the portable device and a processor configured to obtain the motion sensor data.”, here the device as described by Al-Hamad comprises a processor and sensor assembly which is interpreted as being a chipset).

Regarding claim 16, claim 16 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 17, claim 17 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 18, claim 18 is similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 19, claim 19 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 20, claim 20 is similar in scope to claim 6 and therefore is rejected under similar rationale. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamad (US-20180259350) in view of Jafari (US-20180259350). 

Regarding claim 7, Al-Hamad teaches the method as discussed above in claims 1 and 6, however while Al-Hamad teaches that the data sensor data may be processed as desired (Paragraph [0070], “As indicated, sensor data may be processed as desired, such as by employing a low pass filter for noise reduction”), Al-Hamad does not explicitly teach the use of an orthogonal transformation as a method of determining misalignment angle. 
Jafari teaches a system and method for correcting bias and angle misalignment errors in the angle rate and acceleration outputs from a 6-DOF IMU mounted to a vehicle wherein the calculating the misalignment angle includes applying an orthogonal transformation to the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle and calculating the misalignment angle based on the orthogonal transformation (EXAMINERS NOTE: As defined in the specification paragraphs {0089-0096], the orthogonal transformation is a matrix that is applied to the acceleration of the sensor in order to determine the acceleration of the vehicle, and the degree of rotation represents the misalignment angle) (Paragraph [0022], “In order to calculate the bias and misalignment estimation errors, a relationship between the ideal and the actual measurements is obtained. … Considering bias and misalignment as two significant errors, the ideal values and the actual IMU measurements are related as: f.sup.b=R.sub.v.sup.bf.sup.v=f.sub.bias (8) ω.sup.b=R.sub.v.sup.bω.sup.v+ω.sub.bias, (9) where f.sup.b and ω.sup.b are the actual IMU measurements in the body frame 22, f.sub.bias and ω.sub.bias are the bias vectors of the accelerometers and gyros, respectively, and R.sub.v.sup.b is the transformation matrix from the vehicle frame 20 to the body frame 22 corresponding to the IMU misalignment angles”¸ here the method is using a transformation matrix in order to relate the vehicle frame of reference to a body/sensor frame of reference which corresponds to a misalignment angle).
Al-Hamad and Jafari are analogous art as they are both generally related to systems for determining a misalignment angle of a device associated with a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the use of an orthogonal transformation as a method of determining misalignment angle of Jafari in the apparatus and method for determining a misalignment angle of a device in a vehicle of Al-Hamad in order to improve the overall accuracy of the system (Jafari, Paragraph [0002], “This invention relates generally to system and method for determining bias and misalignment errors in the outputs from a 6-degree of freedom (DOF) inertial measurement unit (IMU) and, more particularly, to a system and method for determining bias and misalignment errors in the outputs from a 6-DOF IMU on a vehicle using velocity and attitude data from a global navigation satellite system (GNSS) and/or an inertial navigation system (INS), where the method includes determining an ideal acceleration estimation and an ideal angle rate estimation in a vehicle frame using the velocity and attitude data, and determining an IMU bias error and a misalignment error using the ideal acceleration and angular rate estimation and the measured angle rate and acceleration outputs from the IMU.”).

Regarding claim 21, claim 21 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662